                                           Case 3:19-cv-01909-WHO Document 76 Filed 08/16/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7       VERNON L. BELTON,                              Case No. 19-cv-01909-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                          ORDER GRANTING
                                   9
                                                  v.                                      DEFENDANTS’ MOTION FOR
                                                                                          SUMMARY JUDGMENT
                                  10       J. GUTIERREZ, et al.,
                                                                                          Dkt. No. 73
                                  11
                                                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                        INTRODUCTION
                                  14           Plaintiff Vernon L. Belton alleges in this 42 U.S.C. § 1983 suit that Drs. Thomas
                                  15   Zewert and Phuc Lam provided constitutionally inadequate medical care for his hand
                                  16   injuries. Defendants move for summary judgment and have presented undisputed evidence
                                  17   that defendants provided timely, appropriate, and constitutionally adequate medical care.
                                  18   Belton has not filed an opposition and never asked for an extension of time to file one. On
                                  19   this record, defendants’ motion for summary judgment is GRANTED.
                                  20                                         BACKGROUND
                                  21           Belton alleges that on June 2, 2018, he was attacked by another inmate at Salinas
                                  22   Valley State Prison, resulting in a laceration to his left hand and a fracture to his right
                                  23   hand.1 (Compl., Dkt. No. 1 at 3.) That same day he was examined by a nurse at the prison
                                  24   hospital, who cleaned and bandaged his laceration, and splinted his right hand. (Id. at 7.)
                                  25

                                  26   1
                                        The facts in the Background are undisputed unless specifically noted otherwise. In the
                                  27   Order of Service, the Court found his Eighth Amendment medical care claims against
                                       Zewert and Lam cognizable, and dismissed all other medical care claims. (Order of
                                  28   Service, Dkt. No. 12 at 2-3.)
                                           Case 3:19-cv-01909-WHO Document 76 Filed 08/16/21 Page 2 of 12




                                   1          An x-ray taken of the right hand on June 4 showed a comminuted fracture of the
                                   2   fifth metacarpal, volar misplacement and angulation, and associated soft tissue swelling.
                                   3   (Mot. for Summ. J. (MSJ), Dkt. No. 73-1 at 5.) Belton was seen by Dr. Lam two days
                                   4   later, on June 6. (Id.) Lam diagnosed a communited fracture at the fifth metacarpal bone
                                   5   of the right hand, recommended daily dressing changes for the laceration and continued
                                   6   use of the splint, prescribed ibuprofen and Tylenol 2 for pain, and sent a request for Belton
                                   7   to see a hand specialist. (Id.)
                                   8          Belton was seen on June 15 by defendant Dr. Zewert, an outside surgeon. (Id.)
                                   9   Zewert noted the dislocation and laceration. (Id. at 6.) The laceration showed signs of
                                  10   infection, which Zewert thought might be caused by “mouth involvement.”2 (Id.) Zewert
                                  11   cleaned the cut, applied antibiotics, bandaged the wound, and placed Belton on a 14-day
                                  12   course of antibiotics, specifically doxycycline. (Id.) He recommended “performing urgent
Northern District of California
 United States District Court




                                  13   surgical procedures on both hands including reduction and pinning of the right fifth
                                  14   metacarpal with surgical exploration and washout and exploration and surgical exploration
                                  15   and washout of the left second metacarpal.” (Id.)
                                  16          Zewert informed Belton of the “risks, benefits, alternatives, and possible
                                  17   complications associated with the surgeries.” (Id.) Belton indicated he understood and
                                  18   wanted to proceed with surgery, and signed the “Informed-Consent” forms for the
                                  19   surgeries, “as well as for the planned follow-up procedure for the removal of hardware that
                                  20   was to be inserted into his fractured metacarpal.” (Id.) The forms authorized Zewert to
                                  21   perform “any related surgery or procedures other than or in addition to the above deemed
                                  22   necessary or advisable by the physician for therapeutic or diagnostic purposes during the
                                  23   course of the operation(s) or procedures described above.” (Id.; Zewert Decl., Dkt. No.
                                  24   73-4 at 42.) One procedure specifically authorized by the form was “LEFT SECOND
                                  25   METACARPAL EXPLORATION/WASHOUT.” (Id., Zewert Decl., Dkt. No. 73-4 at 42.)
                                  26          The first surgery was scheduled for June 21. (MSJ, Dkt. No. 73-1 at 6.) Before the
                                  27

                                  28
                                       2
                                        Belton stated the laceration was caused by a razor, rather than by “tooth involvement.”
                                       (MSJ, Dkt. No. 73-1 at 6.)
                                                                                     2
                                         Case 3:19-cv-01909-WHO Document 76 Filed 08/16/21 Page 3 of 12




                                   1   procedure, Belton “signed another informed consent form acknowledging that the nature,
                                   2   purpose, risks, complications, alternatives, and consequences of the operations had been
                                   3   explained to him, that any questions or concerns he had, were answered, and that he
                                   4   wished to proceed.” (Id.) The form stated the patient consented to “performance of any
                                   5   related surgery or procedure . . . deemed necessary or advisable by my physician for
                                   6   therapeutic or diagnostic purposes during the course of the operation(s) or procedure(s)
                                   7   described above.” (Id.)
                                   8           During the first surgery, Zewert “reduced the fifth metacarpal fracture, repaired
                                   9   both collateral ligaments and several of the small muscles around the fifth metacarpal, and
                                  10   debrided the loose cartilage and bone in the joint.” (Id.) He “then thoroughly irrigated the
                                  11   joint with a clindamycin (antibiotic) solution and then proceeded to stabilize the joint and
                                  12   neck fracture with K-wire.” (Id. at 6-7.)
Northern District of California
 United States District Court




                                  13           Zewert treated the laceration by debriding the “ragged edge of the skiving injury
                                  14   and then expanded the incision proximally and distally to expose the joint and observed
                                  15   that two of the tendons in the dorsal aspect of the patient’s left hand were completely cut.”
                                  16   (Id. at 7.) He then “thoroughly washed-out the joint, and repaired the tendons and torn
                                  17   radial collateral ligament.” (Id.) Zewert also “repaired the large dorsal sensory nerve that
                                  18   had been transected and splinted both hands when he finished.” (Id.) Belton was
                                  19   discharged with instructions to keep the area dry and intact, and with antibiotics (Keflex).
                                  20   (Id.)
                                  21           Belton was seen by Zewert for a post-operative evaluation on June 29. (Id.) The
                                  22   left hand was healing appropriately and was resplinted. (Id.) Zewart thought that the
                                  23   right-hand splint might be removed in two weeks, and an appointment was made for
                                  24   removing the right-hand pin in three weeks. (Id.)
                                  25           The second operation occurred on July 19. Before surgery, Belton signed a consent
                                  26   form similar to the one he signed before the prior surgery. (Id.) During the procedure,
                                  27   Zewert removed the stabilizing hardware from the right hand, confirming the removal by
                                  28   examining the area fluoroscopically and visually. (Id.) He “noted that the patient still had
                                                                                     3
                                         Case 3:19-cv-01909-WHO Document 76 Filed 08/16/21 Page 4 of 12




                                   1   significant adhesions and performed tenolysis on the flexor and extensor tendons to release
                                   2   the adhesions.” (Id.) He then “performed a dorsal capsulectomy of the proximal
                                   3   interphalangeal joint and metacarpal phalangeal joint.” (Id.) Also, “a rotational flap also
                                   4   had to be developed as the dorsum had hypertrophic scarring.” (Id.)
                                   5          Belton was seen by Zewert again on July 27. (Id.) Zewert noted that Belton was
                                   6   healing well, discussed with him exercises for range of motion, scheduled a follow-up
                                   7   appointment, and prescribed ibuprofen for pain. (Id.)
                                   8          At an appointment on September 14 with Lam, Belton said that he felt discomfort at
                                   9   the surgical sites and noticed a decreased range of motion at the right fifth finger and left
                                  10   index finger but no weakness or numbness in either hand. (Id. at 8.) Belton said that he
                                  11   was participating in physical therapy and performing his range of motion exercises. (Id.)
                                  12   He did complain that his current prescription for ibuprofen was not strong enough and
Northern District of California
 United States District Court




                                  13   asked for a narcotic. (Id.) Lam found that the pain was not sufficient to warrant a
                                  14   narcotic; he recommended that Belton continue the ibuprofen and add Tylenol when
                                  15   needed. (Id.) He further recommended that Belton continue therapy and his range of
                                  16   motion exercises. (Id.)
                                  17          At an appointment with Zewert on October 26, Belton stated his left second finger
                                  18   was “doing well with some tingling, but there was decreased range of motion of his right
                                  19   fifth metacarpal.” (Id.) After an examination, Zewert determined that Belton’s “right fifth
                                  20   metacarpal had an active ROM of 30° and a passive ROM of 20°.” (Id.) He thought that
                                  21   an urgent capsulotomy and tenolysis of the right fifth digit was needed. (Id.)
                                  22          On November 29, Zewert operated on Belton for the last time. (Id.) Prior to
                                  23   surgery, Belton again signed an Informed Consent form “which acknowledged that Dr.
                                  24   Zewert had explained to him the nature, purpose, risks, complications, alternatives, and
                                  25   consequences of the procedures to be performed and the patient indicated that he wished to
                                  26   proceed.” (Id.) During the procedure, Zewert noted “significant hypertrophic scarring of
                                  27   the dorsum of the right hand and severe stiffness of the right fifth digit with only 10-15° of
                                  28   motion at the metacarpophalangeal joint.” (Id.) He performed “a tenolysis of the muscles
                                                                                      4
                                         Case 3:19-cv-01909-WHO Document 76 Filed 08/16/21 Page 5 of 12




                                   1   around the joint as well as dorsal capsulotomies of the metacarpophalangeal joint,
                                   2   proximal interphalangeal joint, and distal interphalangeal joint which allowed for greater
                                   3   range of motion.” (Id.) He “also performed a neurolysis of a dorsal sensory nerve and
                                   4   again performed a bipedicle flap closure to release the contracture of the skin and debrided
                                   5   the frayed cartilage from the base of the proximal phalanx.” (Id.) Zewert sutured the
                                   6   incisions and splinted the right hand. (Id.) Belton tolerated the surgery well and his
                                   7   recovery was uneventful. (Id.)
                                   8          Belton was seen by Zewert on December 7. (Id. at 9.) He found Belton well,
                                   9   though he was experiencing some pain. (Id.) He discussed range of motion exercises with
                                  10   Belton and created a night splint for the right hand. (Id.)
                                  11          Belton was seen by Dr. Dorothy Do-Williams on January 18, 2019. (Id.) Do-
                                  12   Williams found that Belton was well and “was able to bend his right little finger with
Northern District of California
 United States District Court




                                  13   occasional tingling in the area for a few seconds.” (Id.) After an examination, Do-
                                  14   Williams noted “there was full flexion of the right fifth digit metacarpophalangeal joint,
                                  15   proximal interphalangeal joint, and distal interphalangeal joint.” (Id.) Belton had “full
                                  16   grip strength, sensation was grossly intact, and his pain was being controlled with
                                  17   acetaminophen and ibuprofen.” (Id.)
                                  18          Belton was seen by Zewert for the last time on January 25. (Id.) He found him “to
                                  19   be healing well bilaterally and reported that he was continuing to do his range of motion
                                  20   exercises.” (Id.) Zewert recommended Belton return for a follow up in about six months,
                                  21   if needed. Belton did not have a return follow up. (Id.)
                                  22          Belton has not filed an opposition to defendants’ motion for summary judgment.
                                  23   He did file a motion for the appointment of counsel, which was denied. (Dkt. Nos. 68 and
                                  24   72.) After his motion was denied, he filed a reply in which he advocated again for the
                                  25   appointment of counsel, owing to the complex medical discovery he received. (Dkt. No.
                                  26   74.) He also states there is a dispute of material fact whether Zewert had “clear and
                                  27   expressed consent to perform said medical procedures on his left hand.” (Id. at 1.) No
                                  28   such allegation appears in the complaint.
                                                                                     5
                                           Case 3:19-cv-01909-WHO Document 76 Filed 08/16/21 Page 6 of 12




                                   1          In his complaint, he alleges that he told Lam that “he was in severe pain and that he
                                   2   needed something to numb the pain.”3 (Compl., Dkt. No. 1 at 7.) He states that when he
                                   3   “awoke from surgery he discovered both hands had been operated on.” (Id. at 8.)
                                   4   According to Belton, “Defendant Zewert explained to plaintiff that during his original
                                   5   surgery he noticed drooping of the left index finger, determined two tendons were severed
                                   6   on that finger, and he repaired it.” (Id.) He further alleges that the physical therapy he was
                                   7   provided “was unsuccessful due to presumed complications from the June 21, 2018
                                   8   surgery.” (Id.) He also alleges he “continues to experience periodically extreme pain,” “is
                                   9   unable to write without quickly experiencing extreme pain,” and that his “anxiety and
                                  10   fearfulness have increased significantly.” (Id.)
                                  11                                   STANDARD OF REVIEW
                                  12          Summary judgment is proper where the pleadings, discovery and affidavits
Northern District of California
 United States District Court




                                  13   demonstrate that there is “no genuine dispute as to any material fact and [that] the movant
                                  14   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those
                                  15   which may affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
                                  16   248 (1986). A dispute as to a material fact is genuine if there is sufficient evidence for a
                                  17   reasonable jury to return a verdict for the nonmoving party. Id.
                                  18          The party moving for summary judgment bears the initial burden of identifying
                                  19   those portions of the pleadings, discovery and affidavits which demonstrate the absence of
                                  20   a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
                                  21   Where the moving party will have the burden of proof on an issue at trial, it must
                                  22   affirmatively demonstrate that no reasonable trier of fact could find other than for the
                                  23   moving party. On an issue for which the opposing party by contrast will have the burden
                                  24   of proof at trial, as is the case here, the moving party need only point out “that there is an
                                  25   absence of evidence to support the nonmoving party’s case.” Id. at 325.
                                  26
                                  27   3
                                        Belton alleged that at this June 4 appointment, “Defendant Lam began telling plaintiff
                                  28   about defendant Zewert’s work, and defendant Lam stated, ‘Black people don’t heal
                                       well.’” (Compl., Dkt. No. 1 at 7.)
                                                                                      6
                                         Case 3:19-cv-01909-WHO Document 76 Filed 08/16/21 Page 7 of 12




                                   1          Once the moving party meets its initial burden, the nonmoving party must go
                                   2   beyond the pleadings and, by its own affidavits or discovery, set forth specific facts
                                   3   showing that there is a genuine issue for trial. Fed. R. Civ. P. 56(c). The Court is
                                   4   concerned only with disputes over material facts and “[f]actual disputes that are irrelevant
                                   5   or unnecessary will not be counted.” Anderson, 477 U.S. at 248. It is not the task of the
                                   6   court to scour the record in search of a genuine issue of triable fact. Keenan v. Allan, 91
                                   7   F.3d 1275, 1279 (9th Cir. 1996). The nonmoving party has the burden of identifying, with
                                   8   reasonable particularity, the evidence that precludes summary judgment. Id. If the
                                   9   nonmoving party fails to make this showing, “the moving party is entitled to a judgment as
                                  10   a matter of law.” Celotex, 477 U.S. at 323 (internal quotations omitted).
                                  11                                          DISCUSSION
                                  12          Deliberate indifference to a prisoner’s serious medical needs violates the Eighth
Northern District of California
 United States District Court




                                  13   Amendment’s proscription against cruel and unusual punishment. Estelle v. Gamble, 429
                                  14   U.S. 97, 104 (1976). A prison official is deliberately indifferent if he knows that a prisoner
                                  15   faces a substantial risk of serious harm and disregards that risk by failing to take
                                  16   reasonable steps to abate it. Farmer v. Brennan, 511 U.S. 825, 837 (1994) (equating the
                                  17   standard with that of criminal recklessness). The prison official must not only “be aware
                                  18   of facts from which the inference could be drawn that a substantial risk of serious harm
                                  19   exists,” but “must also draw the inference.” Id. Consequently, in order for deliberate
                                  20   indifference to be established, there must exist both a purposeful act or failure to act on the
                                  21   part of the defendant and harm resulting therefrom. McGuckin v. Smith, 974 F.2d 1050,
                                  22   1060 (9th Cir. 1992) (overruled on other grounds, WMX Technologies, Inc. v. Miller, 104
                                  23   F.3d 1133, 1136 (9th Cir. 1997) (en banc)).
                                  24          The Supreme Court has further clarified this standard by holding that “it is
                                  25   obduracy and wantonness, not inadvertence or error in good faith, that characterize the
                                  26   conduct prohibited by the Eighth Amendment.” Whitley v. Albers, 475 U.S. 312, 319
                                  27   (1986). A mere accident or evaluative mistake is not to be characterized as wanton
                                  28   infliction of unnecessary pain. Estelle, 429 U.S. at 105.
                                                                                      7
                                         Case 3:19-cv-01909-WHO Document 76 Filed 08/16/21 Page 8 of 12




                                   1          A plaintiff must show that his doctors or nurses embarked on a course of “medically
                                   2   unacceptable” treatment in “conscious disregard of an excessive risk to [his] health.”
                                   3   Toguchi v. Chung, 391 F.3d 1051, 1058-60 (9th Cir. 2004). A claim of mere negligence
                                   4   related to medical problems, or a difference of opinion between a prisoner patient and a
                                   5   medical doctor, is not enough to make out a violation of the Eighth Amendment. Id.;
                                   6   Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981).
                                   7          Defendants have presented undisputed evidence that Drs. Zewert and Lam provided
                                   8   constitutionally adequate medical care. Belton was attacked on June 2, 2018 and his
                                   9   wounds were examined and treated the same day; an x-ray was taken on June 4 and Belton
                                  10   was seen by Lam on June 6, when he was given a diagnosis, pain medication, instructions
                                  11   for taking care of his wounds, and a referral to a specialist. He saw Zewert on June 15,
                                  12   who cleaned the wound, applied antibiotics and bandages, and started him on antibiotics.
Northern District of California
 United States District Court




                                  13   Zewert discussed surgical treatment with Belton, who agreed to such treatment and signed
                                  14   a consent form. Zewert operated on Belton on June 21 and saw him for a surgical follow-
                                  15   up on June 29, where it was observed that he was healing well. A second operation
                                  16   happened on July 19 and Belton saw Zewert on July 27 for a follow-up. It was noted then
                                  17   that Belton was healing well, and Zewert discussed exercises and prescribed ibuprofen for
                                  18   pain. Belton saw Lam on September 14 at which Belton disclosed he was experiencing
                                  19   discomfort and asked for a narcotic for the pain. Lam concluded that the pain did not
                                  20   warrant such treatment and recommended Belton continue his ibuprofen and exercises.
                                  21          Belton saw Zewert on October 26, at which time Zewert examined Belton and
                                  22   determined that further surgery was needed. Surgery occurred on November 29 and there
                                  23   were no recovery complications. Zewert saw Belton on December 7 and found him to be
                                  24   healing well. A night splint was created for Belton and Zewert discussed exercises with
                                  25   him. On January 18, 2019, Belton was seen by Do-Williams, who noted that he was doing
                                  26   well, had full flexion of various joints, had full grip strength, sensation was grossly intact,
                                  27   and his pain was controlled by medication. Belton had a final meeting with Zewert on
                                  28   January 25, at which time he noted that Belton was healing well and was performing his
                                                                                      8
                                         Case 3:19-cv-01909-WHO Document 76 Filed 08/16/21 Page 9 of 12




                                   1   exercises. A further follow-up was recommended, but Belton did not return for one.
                                   2          This undisputed evidence indicates that defendants provided Belton with timely and
                                   3   appropriate medical care. He was examined promptly and repeatedly, given surgical
                                   4   treatment (each surgery treating his conditions they changed), as well as medication and
                                   5   therapeutic exercises. This shows attention and care, not deliberate indifference. Though
                                   6   Belton contends Lam did not provide him the medication he wished, that does not indicate
                                   7   the “obduracy and wantonness” that characterize the conduct prohibited by the Eighth
                                   8   Amendment. Albers, 475 U.S. at 319. Lam did provide Belton with medication aimed at
                                   9   treating his pain.
                                  10          The soundness of the treatment is supported by the declaration of Dr. Gordon
                                  11   Levin, who was retained as an expert by defendants’ counsel. Levin states that he has
                                  12   “significant experience with the care and treatment of hand injuries and surgical repairs.”
Northern District of California
 United States District Court




                                  13   (MSJ, Levin Decl., Dkt. No. 73-3 at 2.) In his declaration, Levin also opines that after
                                  14   reviewing the medical record he concluded without equivocation that “all of the care and
                                  15   treatment provided to Mr. Belton by Dr. Zewert were, at all times, in compliance with the
                                  16   standard of care.” (Id. at 7.) He found “no deviation from the usual and customary care
                                  17   and treatment of the injuries to Mr. Belton’s right and left hands by Dr. Zewert at any
                                  18   time.” (Id. at 11.) “Furthermore, it is also my opinion that Dr. Zewert’s care and treatment
                                  19   of Mr. Belton was not a substantial factor in bringing about any of the plaintiff’s alleged
                                  20   injuries, if any there are.” (Id.)
                                  21          Belton did not file an opposition to the motion for summary judgment. A district
                                  22   court may not grant a motion for summary judgment solely because the opposing party has
                                  23   failed to file an opposition. See Cristobal v. Siegel, 26 F.3d 1488, 1494-95 & n.4 (9th Cir.
                                  24   1994) (unopposed motion may be granted only after court determines that there are no
                                  25   material issues of fact). This is so even if the failure to oppose violates a local rule. See
                                  26   Martinez v. Stanford, 323 F.3d 1178, 1182-83 (9th Cir. 2003). But a court may grant an
                                  27   unopposed motion for summary judgment if the movant’s papers are themselves sufficient
                                  28   to support the motion and do not on their face reveal a genuine issue of material fact. See
                                                                                      9
                                        Case 3:19-cv-01909-WHO Document 76 Filed 08/16/21 Page 10 of 12




                                   1   United States v. Real Property at Incline Village, 47 F.3d 1511, 1520 (9th Cir. 1995) (local
                                   2   rule cannot mandate automatic entry of judgment for moving party without consideration
                                   3   of whether motion and supporting papers satisfy Fed. R. Civ. P. 56), rev’d on other
                                   4   grounds sub nom. Degen v. United States, 517 U.S. 820 (1996); Henry v. Gill Industries,
                                   5   Inc., 983 F.2d 943, 950 (9th Cir. 1993) (same).
                                   6          The evidence presented by defendants supports their motion for summary judgment
                                   7   and Belton presented no evidence (and therefore has not shown a genuine dispute of
                                   8   material fact) that he received constitutionally inadequate medical care. The defendants’
                                   9   are sufficient to support the motion and do not on their face reveal a genuine issue of
                                  10   material fact.
                                  11          Belton’s other filings do not change this conclusion, even if they could be
                                  12   considered as an opposition to the motion for summary judgment. In a recent filing,
Northern District of California
 United States District Court




                                  13   Belton raises for the first time that there is a dispute of material fact whether Zewert had
                                  14   “clear and expressed consent to perform said medical procedures on his left hand.” (Dkt.
                                  15   No. 74 at 1.) No such allegation appears in the complaint and Belton cannot now raise it
                                  16   as an issue. Even if this issue had been properly raised (and even if the reply can
                                  17   constitute an opposition), his allegation is undone because he has not submitted any
                                  18   evidence in support, and because he consented to the June 21 surgery. That consent
                                  19   expressly stated that the patient consented to the “performance of any related surgery or
                                  20   procedures other than or in addition to the above deemed necessary or advisable by the
                                  21   physician for therapeutic or diagnostic purposes during the course of the operation(s) or
                                  22   procedures described above.” (MSJ, Dkt. No. 73-1 at 6; Zewert Decl., Dkt. No. 73-4 at
                                  23   42.) One procedure specifically authorized by the form was “LEFT SECOND
                                  24   METACARPAL EXPLORATION/ WASHOUT.” (Id.) Belton does not dispute that he
                                  25   signed the consent form.
                                  26          Levin also notes that Belton consented to a surgical “exploration and washout” of
                                  27   the “left second metacarpal.” (Id., Levin Decl., Dkt. No. 73-3 at 8.) He further notes that
                                  28   during the exploration, Zewert “found that the tendons on the dorsal aspect were
                                                                                     10
                                        Case 3:19-cv-01909-WHO Document 76 Filed 08/16/21 Page 11 of 12




                                   1   completely severed, the radial collateral ligament was over 50% torn, and the large dorsal
                                   2   sensory nerve was transected.” (Id.) “From a technical standpoint, the repairs were
                                   3   adequately and properly performed.” (Id.) “From a standard of care perspective, it was
                                   4   appropriate and entirely within the standard of care for Dr. Zewert to perform these repairs
                                   5   at the time of the surgery as they were clinically indicated and medically necessary.” (Id.
                                   6   at 8-9.) Had Zewert not repaired the tendons, they “likely would have shortened and
                                   7   become irreparable, which would lead to a loss of motor function.” (Id. at 9.) Had Zewert
                                   8   not repaired the torn radial ligament, “the entire joint risked becoming unstable.” (Id.)
                                   9          Belton’s allegations in the complaint do not create a genuine issue of material fact.
                                  10   Experiencing hand pain and difficulty writing are expected results considering the severe
                                  11   hand injuries he suffered and the consequent extensive surgical treatment he received.
                                  12   They do not indicate that defendants embarked on a course of “medically unacceptable”
Northern District of California
 United States District Court




                                  13   treatment in “conscious disregard of an excessive risk to [his] health.” Toguchi, 391 F.3d
                                  14   at 1058-60. Dr. Levin declares that “it is not uncommon to experience pain following the
                                  15   significant surgeries to both hands that Mr. Belton underwent in this case and there is no
                                  16   indication in the records that the pain he experienced deviated in any way from the normal
                                  17   postoperative course.” (MSJ, Levin Decl., Dkt. No. 73-3 at 10-11.) Also, “the reason Mr.
                                  18   Belton may be experiencing the alleged pain symptoms is due to the fact that the nerve was
                                  19   severed in the first place, during the altercation, and there is no evidence in the medical
                                  20   records to suggest that Dr. Zewert’s care and treatment was a substantial factor in causing
                                  21   this alleged, ongoing pain.” (Id. at 11.) Furthermore, Belton has offered no evidence
                                  22   linking defendants’ treatment to his current anxiety. For all of these reasons, defendants’
                                  23   motion for summary judgment is GRANTED.
                                  24                                         CONCLUSION
                                  25          Defendants’ motion for summary judgment is GRANTED. (Dkt. No. 73.) The
                                  26   Clerk shall terminate Dkt. No. 73.
                                  27          Because there is a second pending summary judgment motion against the remaining
                                  28   defendants, judgment cannot be entered now. A judgment in favor of Zewert and Lam will
                                                                                     11
                                        Case 3:19-cv-01909-WHO Document 76 Filed 08/16/21 Page 12 of 12




                                   1   be entered at the conclusion of this action.
                                   2
                                       IT IS SO ORDERED.
                                   3
                                       Dated: August 16, 2021                              _________________________
                                   4
                                                                                           WILLIAM H. ORRICK
                                   5                                                       United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      12
